Citation Nr: 0719969	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-40 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left eye, 
claimed to be the result of Department of Veterans Affairs 
(VA) surgery in June 1999.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of a special claims 
processing unit at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran's claim 
is now in the jurisdiction of the RO in Chicago, Illinois.  

A video hearing was held in May 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.


FINDING OF FACT

The veteran did not sustain additional disability of the left 
eye due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or an event not reasonable foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye, claimed to be the 
result of VA surgery in June 1999, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for 1151 benefits, the Board observes that 
the RO issued a VCAA notice to the veteran in December 2003, 
prior to the initial adjudication of his claim, which 
informed him of the evidence generally needed to support a 
claim of entitlement to benefits under 38 U.S.C.A. § 1151; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional notice 
requirements delineated by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  In 
that regard, the Board notes that in light of the decision 
below, the additional Dingess/Hartman elements of degree of 
disability and effective date are not at issue; thus, and any 
failure to include them in the December 2003 5103(a) notice 
was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

The VA has also secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  He has not argued 
otherwise.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  


Background

In May and June 1999, the veteran was examined in the VA 
ophthalmology clinic, where he was diagnosed as having 
several conditions, including glaucoma and a visually 
significant cataract in the left eye.  A cataract extraction 
and intraocular lens placement with possible filtering 
procedure was recommended.  

The record on appeal contains a May 1999 VA Form 10-0043a, 
Informed Consent Progress Note, documenting a discussion 
between the veteran and his VA clinician regarding the 
recommended surgery.  Also of record is a May 1999 consent 
form signed by the veteran and his counseling VA physician.  
The consent form notes the procedure to be performed -- 
cataract extraction and intraocular lens placement with 
possible filtering -- and indicates that the risks and 
possible complications of such surgery were fully explained 
to the veteran.  

On June 10, 1999, after having given informed consent, the 
veteran underwent a combined phacoemulsification and filter 
procedure with mitomycin-c in the left eye.  The operative 
report indicates that the procedure was without complication.  
The veteran was discharged from the hospital later that day.

On June 17, 1999, the veteran returned to the eye clinic to 
have his sutures removed.  During the procedure, he felt 
lightheaded and was taken to the emergency room.  A work up 
there revealed no pertinent abnormalities.  The diagnosis was 
vasovagal faint.  The veteran was given intravenous hydration 
and returned to the eye clinic.  

In pertinent part, subsequent clinical records show continued 
treatment for glaucoma and cataracts.  In May 2000, the 
veteran underwent right cataract surgery, without 
complication.  In September 2001, left corneal edema was 
noted.  In April 2002, the veteran sought treatment for 
blurry vision in the left eye for the past three months.  The 
diagnoses included Fuchs' dystrophy, corneal decompensation 
with corneal edema, left eye.  In May 2002, the veteran 
underwent a left penetrating keratoplasty.  There were no 
complications and the veteran was discharged to home the 
following day.  Subsequent treatment records show continued 
treatment for primary open angle glaucoma and Fuchs' 
dystrophy.  In November 2002, the veteran had the sutures 
removed from his left eye.  

In September 2003, the veteran submitted a claim for benefits 
under section 1151 for additional left eye disability, 
secondary to June 1999 surgery performed by VA.  He indicated 
that during the surgery, he could tell something went wrong 
and he blacked out.  He indicated that he believed that the 
wrong artery or vessel may have been cut.  He indicated that 
he had had problems ever since, although VA was trying to fix 
the problem.

The veteran underwent VA medical examination in May 2004, at 
which he reported decreased visual acuity in the left eye 
since his June 1999 VA surgery.  The examiner reviewed the 
veteran's claims folder and noted that he had a history of 
bilateral glaucoma and Fuchs' endothelial cell dystrophy.  He 
noted that the veteran had undergone a combined 
phacoemulsification and filter procedure with mitomycin-C in 
the left eye in June 1999, and a penetrating 
corneokeratoplasty in October 2003.  

With respect to the veteran's claim of decreased visual 
acuity due to the June 1999 surgery, the examiner noted that 
prior to such surgery, the veteran was diagnosed as having 
Fuchs' endothelial cell dystrophy, which was a risk factor 
for corneal decompensation following cataract surgery.  The 
examiner noted that such possibility was discussed with the 
veteran prior to the surgery, and he elected to proceed.  
Several months following the procedure, the veteran's cornea 
did decompensate, which resulted in decreased vision in the 
left eye.  In October 2003, the examiner, however, a 
penetrating corneokeratoplasty was performed in order to 
improve the veteran's vision.  The procedure was 
uncomplicated.  Following the second procedure, the examiner 
noted that records showed that a large amount of corneal 
astigmatism developed, resulting in a best corrected 
spectacle acuity of 20/200.  In May 2004, however, he 
indicated that a back surface aspheric contact lens was 
fitted on the veteran's left eye, and the resulting best 
corrected visual acuity is now 20/30.  The examiner noted 
that records showed that the veteran's best corrected visual 
acuity had been 20/60 prior to the June 1999 surgery.  After 
examining the veteran and reviewing the claims folder, the 
examiner concluded that the veteran's claimed decreased 
vision in the left eye was not the result of 1999 surgery 
performed by VA.  

At his May 2007 hearing, the veteran recalled that during his 
June 1999 left eye surgery, something went wrong and he was 
brought to the emergency room.  He indicated that he did not 
know what had happened, but felt that his surgeons may have 
cut the wrong artery.  He indicated that he spent 
approximately 4 to 5 hours in the emergency room and then was 
returned to the eye clinic.  Since that time, he indicated 
that he had had left eye problems and could not see at all 
without his glasses.  He indicated that he had been fitted 
with a contact lens, but didn't wear it as it made his eye 
hurt.  The veteran indicated that it was his belief that 
because his eye problems worsened after the operation, he was 
entitled to some compensation.  


Applicable Law

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability or death in 
the same manner as if such additional disability or death 
were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if it 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and (2) the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  

Under 38 C.F.R. § 3.361(d), the proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof.  In order 
to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that:  require the 
use of sedation, anesthesia or narcotic analgesia; are 
considered to produce significant discomfort to the patient; 
have a significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).
Analysis

As set forth above, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
decreased visual acuity in the left eye, claimed to be the 
result of surgery performed by VA in June 1999.  The veteran 
alleges that something went wrong during the surgery, perhaps 
the wrong artery or vein was cut.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability of the left eye.  

In order to award compensation under 38 U.S.C.A. § 1151, the 
evidence must show that (1) the veteran has an additional 
disability which was caused by VA medical care; and (2) that 
the proximate cause of such disability was either (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, it must be shown that (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's informed consent.

In this case, the medical evidence of record establishes that 
following the June 1999 left eye surgery, the veteran did 
experience decompensation of the left cornea.  However, the 
medical evidence of record contains no indication that such 
condition resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment or an event not 
reasonably foreseeable.  Rather, according to the May 2004 VA 
medical opinion obtained by the RO, corneal decompensation 
was a well-known risk in patients with diagnosed as having 
Fuchs' dystrophy, such as the veteran.  In any event, the 
examiner concluded that the veteran did not sustain 
permanently decreased visual acuity as a result of the June 
1999 surgery, as his best corrected visual acuity had 
actually increased since that time, albeit with additional 
treatment.  

The Board assigns great probative value and weight to the May 
2004 VA medical opinion.  The examiner addressed the 
veteran's contentions and based his opinion on an examination 
of the veteran, as well as a review of his claims folder and 
pertinent medical records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

Moreover, there is no other medical evidence of record which 
contradicts this opinion or otherwise indicates that the 
veteran sustained an additional disability of the left eye, 
including decreased visual acuity, as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment or an event not reasonably 
foreseeable.

The Board has considered the veteran's statements that he 
currently has an additional left eye disability as a result 
of something going wrong at the June 1999 surgery.  While the 
Board does not doubt the sincerity of the veteran's 
allegations, as the record does not establish that he 
possesses a recognized degree of medical knowledge, he lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board is unable to assign probative value to the 
veteran's assertions.

With respect to the issue of informed consent, the provisions 
of 38 C.F.R. § 17.32(b) provide that all patient care 
furnished by VA must be carried out with the full and 
informed consent of the patient.  The "informed consent 
process" must be appropriately documented.  38 C.F.R. § 
17.32(c)(1).  

In this case, the Board notes that the veteran's VA clinical 
records specifically document that in May 1999, he met with 
his treatment providers to discuss his treatment plan and 
possible consequences.  These records indicate that the 
veteran consented to the surgery.

While there is not an exact transcript of these meetings, the 
Board finds that such is not required by the applicable 
regulations.  Given the facts and documentation present in 
this case, the Board is unable to find clear evidence to 
suggest a lack of "regularity" in the process by which the 
veteran was advised of his treatment plan and its possible 
consequences.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).

Thus, despite having no exact transcript of these treatment 
discussions, the Board can presume that the veteran's 
treatment provider explained the treatment plan to the 
veteran, including the nature of the treatment and the 
expected risks, benefits, and alternatives.  He was given the 
opportunity to ask questions and apparently granted his 
permission freely and without coercion.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against granting compensation under 38 U.S.C.A. § 
1151 due to lack of informed consent.

In summary, the Board finds that the criteria for entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for an 
additional disability of the left eye due to June 1999 VA 
surgery have not been met.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left eye, 
claimed to be the result of Department of Veterans Affairs 
(VA) surgery in June 1999, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


